Opinion
Per Curiam,
We have before us an appeal which was taken under the Act of 1895, P. L. 212, §74, as amended, and a mo*362tion to quash. This appeal was taken on August 3, 1970 from an Order of the Court of Common Pleas of Erie County, which affirmed the dismissal by the Commissioners of Washington Township of the appellant, Mike Yatzor, from his capacity or position as an alleged police officer.
Under the authority of Section 507(b) of the Appellate Court Jurisdiction Act of July 31, 1970, P. L.
, 17 P.S. §§211.101-211.510, this appeal and the motion to quash are transferred and remitted to the Commonwealth Court, with its consent, for proper hearing and disposition pursuant to its jurisdiction and power under Section 402(4) of the Appellate Court Jurisdiction Act of 1970.